Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 6/28/2022. Claims 1 and 3-13 have been amended. Claims 16 and 17 are newly added. Claims 8-15 are withdrawn. Claims 1-17 are currently pending with claims 1-7, 16, and 17 been considered below. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “a location of the device” which is indefinite in view of claim 2’s recitation of “a location” because it’s unclear as to whether the either “location” is the same location (i.e., “of the device”) or different locations. From reading and interpreting the claims, the examiner will consider each recitation of “location” to refer to the “location of the device”, however appropriate correction is required to overcome this rejection.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Jeran” (US 2016/0082740) in view of “Lee” (US 2015/0089630).

Regarding Claim 1:
Jeran teaches:
A computer implemented method for component verification and revocation (Fig. 4) performed by a processor in a device (Fig. 1A, element 102), comprising: 
verifying, by the processor, that a replaceable component installed within the device is valid (¶0014, “In response to being inserted into the appropriate receptacle ire the printer (102), the printer (102) and the print cartridge (100) are positioned to communicate with one another … In response to being able to communicate, an authentication session between the printer (102) and the print cartridge (100) is initiated where printer (102) executes an authentication protocol to authenticate the digital signature, the identifier, the hardware, other components or code of the printer cartridge (100)…”); 
enabling, by the processor, a premium service for the device when the replaceable component is valid (¶0017, “The authenticated and certified data delivery classification (112) may include print cartridges (100) that are made by the same manufacture as the printer (102) … Such data may include parameters and other functional data that can be used to operate the printer (102). For example, the data may include heating parameters, color maps, service parameters, other types of printer functional data … The data downloaded from the print cartridge (100) may trump over the printer’s default settings”); 
…
Jeran does not disclose:
determining, by the processor, that the replaceable component is no longer valid; and 
altering, by the processor, the premium service when the component is found invalid, while still permitting usage of the device with the replaceable component installed therein.
Lee teaches:
determining, by the processor, that the replaceable component is no longer valid (¶0060, “When either one of the first authentication and second authentication is processed as being a failure, the main controller 110 restricts the functions of the corresponding consumable unit”; ¶0156, “For example, of C, M, Y, K toner cartridges, in the case where an authentication regarding K toner cartridge failed…”); and 
altering, by the processor, the premium service when the component is found invalid (¶0060, “Restriction on the functions may be made in various ways. For example, various actions may be made such as reduction of output speed of using the consumable unit… reducing toner concentration… changing settling temperature…”), while still permitting usage of the device with the replaceable component installed therein (¶0156, “There may be a state where the consumable unit 200 may be replaced by other configurative elements. For example, of C, M, Y, K toner cartridges, in the case where an authentication regarding K toner cartridge failed and authentications regarding the remaining cartridges succeeded … it is possible to restrict only the use of the K toner cartridge, and use the remaining toner cartridges to perform an image forming job”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Jeran’s printer system of classifying a consumable product by enhancing Jeran’s system to dynamically determine when a consumable product is no longer valid and to alter the functions of the printer based upon the determination while still allowing the printer to function, as taught by Lee, in order to allow a user to complete a print job at a lower standard.
	The motivation is to determine when certain components, such as printer cartridges of a printer fail authentication and alter the functionality of the printer upon said determination while still providing some printer services to a user. This allows the user to become aware of printer cartridge that may be low or out of ink, but still finish a printing job which provides an added convenience to a user of the printer. 

Regarding Claim 7:
The method of claim 1, wherein Jeran in view of Lee further teaches the replaceable component is not removed from the device between the enabling and altering operations (Lee, ¶0156, “There may be a state where the consumable unit 200 may be replaced by other configurative elements. For example, of C, M, Y, K toner cartridges, in the case where an authentication regarding K toner cartridge failed and authentications regarding the remaining cartridges succeeded … it is possible to restrict only the use of the K toner cartridge, and use the remaining toner cartridges to perform an image forming job”; i.e., the K toner cartridge remains within the printer between the initial enabling of the cartridge and the altering of operations due to the cartridge failing).

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Jeran” (US 2016/0082740) in view of “Lee” (US 2015/0089630) in further view of “Jeran II” (US 2016/0187827).

Regarding Claim 2:
Jeran in view of Lee teaches:
The method of claim 1, wherein verifying includes using, by the processor, a component ID (Jeran, ¶0036, “In this example, the method includes recognizing (302) that a consumable product is installed within a host device, initiating (304) an authentication session with the consumable product, and verifying (306) a digital signature stored in the consumable product's memory”), a device ID, … at a verification service (¶0014, “… where printer (102) executes an authentication protocol to authenticate the digital signature, the identifier… … of the print cartridge (100) or combinates thereof”).
Jeran in view of Lee does not disclose:
 	… verifying includes using, by the processor, a component ID, …, and a location at a verification service.
Jeran II teaches:
… verifying includes using, by the processor, a component ID (Fig. 1B, element 122), … and a location (Fig. 1B, element 124) at a verification service (Fig. 1A, element 102; ¶0024, “… the printer then implements the comparison between the identifier in the signed data with the identifies from the printer non-authenticated identifiers list”; ¶0027, “For example, the list may be sorted by … geographic region … In this manner, the list (120) may be organized in an order that is useful for a device to determine when there is a match between the consumable product’s identifier and the identifiers on the list (120)…”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Jeran in view of Lee’s printer system of classifying a consumable product by enhancing Jeran in view of Lee’s method of authentication to include additional authentication factors, such as location, as taught by Jeran II, in order to strengthen authentication of the consumable product.
The motivation is to increase the security of a printing system that provides for authentication of consumable products by including an additional authentication factor, such as a verifiable location (Jeran II, ¶0024). 

Regarding Claim 6:
The method of claim 2, wherein Jeran in view of Lee in further view of Jeran II further teaches determining includes one of receiving and transmitting a notice from the verification service that the replaceable component is no longer valid (Lee, ¶0156, “The main controller 110 may use the consumable units of which the authentication succeeded instead of the consumable unit of which the authentication failed to transmit the signal for inquiring whether or not to perform an image forming job to the host apparatus 1500”).
The motivation to combine Lee with Jeran to reject claim 6 is the same motivation used to combine Lee to Jeran for claim 1 above.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Jeran” (US 2016/0082740) in view of “Lee” (US 2015/0089630) in further view of “Dinca” (WO 2016069023).

Regarding Claim 16:
Jeran in view of Lee teaches:
The method of claim 1, …
Jeran in view of Lee does not disclose:
… wherein the premium service is unrelated to functionality of the replaceable component installed within the device.
Dinca teaches:
… wherein the premium service is unrelated to functionality of the replaceable component installed within the device (¶0017, “In contrast, "auxiliary services" (also referred to as "enhanced services") for a device as described herein refer to services that are enabled (e.g., made available to a user) or precluded (e.g., made unavailable to a user). In examples of auxiliary services, an auxiliary service of a device is made available to a user by utilizing a process (e.g., authentication process) which controls access to the services. Examples of auxiliary services provided include … a printer may provide an e-mail service to access a user's e-mail, and the printer switches between providing the e-mail service and ceasing the e-mail service”; i.e., enable an email service on a printer in response to an authentication process, which the examiner interprets as being “unrelated” to the functionality of a printer cartridge).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Jeran in view of Lee’s printer system of classifying a consumable product by enhancing Jeran in view of Lee’s premium services to include services that are unrelated to printing, as taught by Dinca, in order to expand the available services a user may be interested in utilizing within a printer system for added value.
The motivation is to add additional service functions to a printer system that are unrelated to a printing function such that a user may find additional value in the printer system when compared with competing systems.

Allowable Subject Matter
Claims 4, 5, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Furthermore, claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3-5 and 17 each contain subject matter, when considered in view of respective claims 1 and 2, that is not taught by the prior art of record, either alone or in combination, and is thus considered allowable over said prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491